Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 11 and 13-21 are allowed.  	 
	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of A guide device for the winding of electrically conductive wires around a plurality of poles of an electric machine rotor that are distributed around a shaft that extends axially through the rotor, said device comprising: a guide head that is configured to be mounted on the shaft, wherein said guide head [4] comprises a metal structure [5] provided with a plurality of legs [51] extending radially from an interior part of said metal basic structure that is provided with a central orifice, and a plastics structure [6] overmolded on said metal structure, in a manner set back from an internal cylindrical surface of said central orifice, said internal cylindrical surface not being overmolded with said plastics structure such that said internal cylindrical surface of said central orifice of said metal structure is configured to be in direct contact with the shaft of the rotor in order to be mounted on the shaft of the rotor by way of an interference fit, wherein said metal structure has at least one solid balancing part [54] protruding axially from an external face of said interior part, at least one surface thereof that extends in a radial plane being free of said overmolded plastics structure so as to be accessible, as in claim 11; and, 
	two guide devices that are mounted on the shaft on either side of said set of laminations, the guide devices guide the winding of electrically conductive wires around the plurality of poles, each of said guide devices comprising: a guide head that is configured to be mounted on the shaft, wherein said guide head comprises a metal structure provided with a plurality of legs extending radially from an interior part of said metal structure that is provided with a central orifice, and a plastics structure overmolded on said metal structure, in a manner set back from an internal cylindrical surface of said central orifice, said internal cylindrical surface not being overmolded with said plastics structure such that said internal cylindrical surface of said central orifice of said metal structure is configured to be in direct contact with the shaft of the rotor in order to be mounted on the shaft of the rotor by way of an interference fit, and a balancing plate inserted between said set of laminations and each guide head, such that an external peripheral cylindrical surface of said balancing plate is accessible, as in claim 21.
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834